UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51921 Proguard Acquisition Corp. (Exact name of registrant as specified in its charter) Florida 33-1093761 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3errace, Suite A-8, Fort Lauderdale, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (866) 780-6789 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesþ No drafting comments key: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.4.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)o Yes þ No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. Approximately $1,880,000 on June 29, 2012. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.4,320,657 shares of common stock are issued and outstanding as of March 20, 2013. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None. 2 TABLE OF CONTENTS Page No. Part I Item 1. Business. 5 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 12 Item 2. Description of Property. 12 Item 3. Legal Proceedings. 12 Item 4. Mine Safety Disclosures. 12 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 13 Item 6. Selected Financial Data. 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 8. Financial Statements and Supplementary Data. 17 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 17 Item 9A. Controls and Procedures. 18 Item 9B. Other Information. 18 Part III Item 10. Directors, Executive Officers and Corporate Governance. 19 Item 11. Executive Compensation. 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 23 Item 13. Certain Relationships and Related Transactions, and Director Independence. 25 Item 14. Principal Accounting Fees and Services. 26 Part IV Item 15. Exhibits, Financial Statement Schedules. 27 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about our: ● our ability to report profitable operations in future periods, ● our ability to acquire additional companies and successfully integrate the acquired companies into our existing operational structure, ● our ability to effectively compete, ● possible need to raise additional capital, ● the lack of experience of our management in operating a public company, ● the lack of full time management and possible conflicts of interest with a related company, and ● the lack of a liquid public market for our common stock. You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect. We qualify all of our forward-looking statements by these cautionary statements including those made in Part I. Item 1A. Risk Factors appearing elsewhere in this report. Other sections of this report include additional factors which could adversely impact our business and financial performance. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “we,” “our,” “us,” and similar terms refers to Proguard Acquisition Corp., a Florida corporation, and our wholly-owned subsidiary Random Source, Inc., a Florida corporation, or “Random Source”, and Random Source’s wholly owned subsidiaries Lamfis, Inc., a Florida corporation doing business as Hinson Office Supply, or “Hinson Office Supply” and Superwarehouse Business Products, Inc., a Florida corporation, or “Superwarehouse.” In addition, “2012” refers to the year ended December 31, 2012, “2011” refers to the year ended December 31, 2011 and “2013” refers to the year ending December 31, 2013. Unless specifically set forth to the contrary, the information which appears on our websites at www.randomsource.com, www.superwarehouse.com, www.superwarehousegov.com and www.hinsonofficesupply.com is not part of this report. All share and per share information gives effect to the 1:30 reverse stock split of our common stock on March 12, 2013. 4 TABLE OF CONTENTS PART I ITEM 1.DESCRIPTION OF BUSINESS. We are principally an on-line business to business wholesaler of office products with a current product base concentrated in brand name office products. Our direct-to-customer business model is designed to offer our business, government and educational customers a broad selection of office supplies at lower prices and improved efficiencies when compared to their existing suppliers. We use our e-commerce websites and our catalog to showcase our wide selection of merchandise, including general office supplies, business machines and computers, office furniture and other business-related products. We believe that our competitive advantage is our ability to compete favorably based upon both price and efficiency as a result of our direct-to-customer operating format. We buy our inventory directly from wholesale distributors and, with the exception of some deliveries, drop ship that merchandise directly to customers. As a result, we can compete effectively on price because we do not have costs of carrying inventory either in a warehouse or on a sales floor. In addition to competitive pricing, our goal is to provide a total cost-effective platform to our customers. Our sales and customer service representatives work to develop broad customer relationships on the basis of which we seek to provide ecommerce infrastructure, sophisticated ordering systems and comprehensive product utilization reports designed to improve efficiencies and reduce operating costs. As a result of our 2011 acquisitions, we currently have two distinct customer bases to which we provide either ink and toner or general office supplies including paper, break room and janitorial supplies and furniture. In an effort to provide a broader array of products and services to our clients in which we are seen as a one stop shop. During the first or second quarter of 2013, we anticipate cross marketing our ink and toner products to our general office supply purchasers and vice versa. Our customers traditionally purchase a number of products and services from a variety of vendors. In the second half of 2013 we anticipate expanding our offerings to include a variety of services. We are, however, in the preliminary stages of planning the launch of these additional services and it is possible that we will choose not to proceed with one or more of them as we further develop our implementation plans. Recent acquisitions and our acquisition strategy A key component to our business strategy is growth through strategic acquisitions and we expect that our ability to grow our company will be accelerated by the acquisition of similar companies with positions in various geographic and product markets which we believe may be advantageous to us. Our internal research has identified a number of small, regional companies, many with strong relationships and reputations but without the critical mass, resources or financial market expertise to maximize on their potential or create an exit strategy for their owners. In pursuing this strategy, in 2011 we made two acquisitions: ●Hinson Office Supply. On March 18, 2011, we acquired 100% of the stock of Lamfis, Inc. which does business as Hinson Office Supply, for a purchase price of $262,000. Hinson Office Supply was a 20 year old supplier of office products and supplies in South Florida. For the past 18 years it has been the largest office products board-approved vendor to the School Board of Broward County, Florida, which is the sixth largest school system in the United States, as well as an approved vendor for the Palm Beach County, Florida school system. As a board-approved vendor, individual schools are authorized by the School Board to purchase products from Hinson Office Supply. In an effort to retain continuity with its customer base, for the near future we are operating Hinson Office Supply as it was operated prior to the transaction. Over time, we expect to transition Hinson Office Supply’s corporate accounts to Random Source, while retaining the school system business at Hinson Office Supply. This customer base requires early morning deliveries to accommodate the uniqueness of the school operations and Hinson Office Supply has built internal operations which efficiently fulfill this requirement. 5 TABLE OF CONTENTS ●Superwarehouse. On October 4, 2011 we acquired certain assets of both SWH Enterprises, Inc. and Superwarehouse Gov, LLC for an aggregate purchase price of $750,000. These assets, which we refer to as the Superwarehouse Assets, included customer lists, vendor lists and vendor contracts, intellectual property rights, and all other assets of these two entities excluding accounts receivable. Over the combined 20 years in business, both organizations focused on selling technology related products, with an emphasis on printers and toner, to both business customers and government agencies throughout the United States. As we did with Hinson Office Supply, we are initially operating the new businesses under our newly formed subsidiary Superwarehouse Business Products, Inc. separate from our other existing businesses. At this time the Superwarehouse companies do not offer our general business products such as office supplies, janitorial supplies and or break room supplies, however, it is our intention to add these additional product lines to its offerings during the first or second quarter of 2013 in an effort to expand sales following the acquisitions. We expect to complete the redesign of the backend accounting and customer databases of Hinson Office Supply and Superwarehouse to mirror Random Sources’ during 2013. Thereafter, during 2013 we expect to complete an integration of the three businesses into one seamless organization permitting us to reduce redundant administrative and advertising costs. It is our intent to continue to seek to acquire additional complimentary companies in our space. We believe that there are several potential acquisition targets in our market which would be synergistic and broaden our overall competitiveness. However, as we do not have any agreements or understandings with any third parties regarding the terms and conditions of any future acquisitions, there are no assurances we will be successful in implementing this growth strategy. Office products industry The office products industry is comprised of three broad categories of merchandise: office supplies, office machines and computers, and office furniture. The retail office products industry is highly fragmented typified by stores that do not stock a full range of office products and use a central warehouse facility. Often these products are distributed through different and overlapping channels of distribution, including manufacturers, distributors, dealers, retailers and online catalog companies. Retail sales of office products in the United States are often made primarily through chains operating retail stores and regional or national office product dealers, while dealers purchase a significant portion of their merchandise from national or regional office supply distributors who in turn purchase merchandise from manufacturers. Dealers often employ a commissioned sales force that uses the distributor's catalog, showing products at retail list prices, for selection and price negotiate with the customer. In the past few years, high-volume office products retailers have emerged in many geographic markets of the United States targeting smaller businesses that traditionally purchased from dealers by offering significantly lower prices resulting primarily from direct, high-volume purchasing from manufacturers and warehouse retailing, thereby avoiding the distributor's mark-up and eliminating the need for a commissioned sales force and a central distribution facility. High-volume office products retailers typically offer substantial price savings to individuals and small businesses, which traditionally have had limited opportunities to buy at significant discounts off the retail list prices. Despite the growth in high-volume office products retailers, larger customers have been, and continue to be, serviced primarily by full service contract stationers. These stationers traditionally serve medium and large businesses through commissioned sales forces, purchased in large quantities primarily from manufacturers and offer competitive pricing and customized services to their customers. Merchandising and product strategy Our retail merchandising strategy offers a broad selection of approximately 36,000 items of brand-name office products at low prices. Our website and catalog offer a comprehensive selection of paper and paper products, filing supplies, computer hardware and software, calculators, copiers, facsimile and other business machines, office furniture, engineering supplies and virtually every other type of office supplies. We buy all of our merchandise directly from wholesale distributors. Other than our recent change in paper products delivery following our acquisition of Hinson Office Supply, products are then delivered from the distributor directly to the customer. Our program permits shipping directly to customers avoiding the costly and traditional cross-dock operations that typically use independent distributor’s facilities to receive bulk deliveries from vendors to sort and deliver merchandise to a company's stores and warehouses. Because we ship the merchandise directly to the customer our company and customer both realize savings by eliminating multiple freight and handling charges and the need for a store or warehouse to receive and redistribute inventory. 6 TABLE OF CONTENTS Marketing and sales Our marketing programs are designed to expand our customer base. Our business strategy is to enhance the sales and profitability of our existing websites and expand our contract stationer business by acquiring and maintaining customers primarily through our direct sales force. We provide three key services to our customers being Internet, telephone and facsimile ordering and delivery. Our customers nationwide can place orders through our website or telephone using toll-free telephone numbers through our order departments in south Florida. Orders received by the order departments are transmitted electronically to manufacturers and distributors for delivery plus a delivery fee or free delivery with a minimum order size. Orders are packaged, invoiced and shipped for next-day delivery direct from the distributor or manufacturer. Other services we provide that are designed to improve efficiencies and reduce costs include electronic re-ordering, stockless office procurement and comprehensive product utilization reports. No single customer accounts for more than 10% of our sales. We have no material long-term contracts or commitments with the wholesale distributor or any customer. We have not experienced any difficulty in obtaining desired quantities of merchandise for sale and do not foresee any such difficulty in the future. Should the need arise, we do not expect any difficulties in obtaining alternative suppliers at competitive pricing. We designed the system architecture for our Random Source website to be built with performance, security, reliability, and redundancy in mind. It is currently hosted in one of the top co-locations in the world, Terramark™, which is also known as the NAP of the Americas, a Tier-IV, 750,000 square feet datacenter. Once data enters our servers, it is met with top-of-the-line, load balanced, redundant firewalls that automatically block potentially bad packets from intruding the system. The system is backed with a PostgreSQL database, which is generally recognized as a powerful open source database. Our data is also backed-up to separate servers to further prevent any data loss. We are currently designing a system for our Superwarehouse website and expect that system, which will have a similar set up for security and will be at a co-location with backup and redundancy, to be complete during the second quarter of 2013. Employees At March 4, 2013 we had 18 full-time employees. There are no collective bargaining agreements covering any of our employees. Competition We operate in a highly competitive environment. Several high-volume office supply chains operate in the United States. Our competitors include Office Depot, Staples, Office Max as well as independent office supply companies and wholesale clubs, including Costco and BJ Wholesale, which carry office supplies. We compete with these chains and wholesale club chains in substantially all of our current and prospective markets. We believe we compete based on product price, selection, availability and service. We believe that in the future we will face increased competition from these chains as our company and these chains expand their operations. Most of the entities against which we compete, or may compete, are larger and have greater financial resources than our company. No assurance can be given that increased competition will not have an adverse effect on our company. Our history We were formed under the laws of the State of Florida in June 2004. In July 2004, we acquired 100% of the shares of Proguard Protection Services, Inc., a Colorado corporation, for $100 pursuant to an oral agreement. Proguard Protection provided professional protection to clients through installation and monitoring of fire, intrusion and environmental security systems. On October 4, 2006, we sold all of the issued and outstanding common stock of Proguard Protection Services, Inc. to Corrections Systems International, Inc., a privately held Florida corporation which was a related party, for $250,000 under the terms of a Common Stock Purchase and Sale Agreement. Thereafter, we became a “shell company” as that term is defined under Federal securities laws. 7 TABLE OF CONTENTS On May 7, 2012, we acquired Random Source in a reverse merger pursuant to the terms and conditions of the agreement of merger and plan of reorganization dated April 27, 2012. Upon closing of the transaction contemplated under the agreement, Random Source became a wholly-owned subsidiary of our company. In the transaction, in exchange for all of the issued and outstanding capital stock of Random Source we issued the holders of those shares approximately 4,266,318 shares of our common stock, which, after giving effect to the stock repurchase described below, represented approximately 97.2% of our outstanding common stock, giving no effect to the shares of our common stock underlying the exchange warrants. At closing, we also issued the Random Source shareholders who were also warrant holders common stock purchase warrants to purchase 502,560 shares of our common stock exercise prices ranging from $2.10 to $15.00 per share in exchange for identical warrants to purchase Random Source common stock which were held by the warrant holders immediately prior to closing. The expiration date of each exchange warrant was identical to the Random Source warrant for which it was exchanged. All of the Random Source shareholders and warrant holders were accredited investors and the transaction was accounted for as a reverse merger and recapitalization of Random Source whereby Random Source is considered the acquirer for accounting purposes. As a result of the reverse merger, we are no longer considered a “shell company” and our business and operations are now those of Random Source. On May 7, 2012 Random Source also entered into a stock repurchase agreement with the then majority shareholders of our company pursuant to which Random Source purchased approximately 566,667 shares of our common stock, which we refer to as the Insiders’ Shares for $304,000. The purchase price was paid by $250,000 at closing and delivery of a 90 day secured promissory note in the principal amount of $54,000. At closing Random Source also prepaid interest under the note in the amount of $1,068. In order to secure the timely payment of the note, at closing we issued approximately 66,667 shares of our common stock to counsel for the sellers to be held by him in escrow pursuant to the terms of the escrow agreement between the parties. In the event the note was not paid on or before the maturity date, the escrow shares were to be forfeited in full satisfaction of the purchase note. Following the closing of the stock repurchase agreement, the Insiders’ Shares were cancelled and returned to the status of authorized but unissued shares of our common stock. The purchase note was paid in full prior to the maturity date and the escrow shares have been returned to us by the escrow agent. These shares have been cancelled and returned to the status of authorized but unissued shares of our common stock. Random Source was incorporated under the laws of the State of Florida in September 2008. In March 2011 Random Source purchased 100% of the outstanding common stock of Hinson Office Supply from its shareholders for aggregate consideration of $262,000. It paid $100,000 of this amount at closing and issued the sellers three year promissory notes for the balance of $162,000. The notes, which bear interest at the rate of 2% per annum, are unsecured and are payable monthly. In October 2011 Random Source acquired the assets of SWH Enterprises, Inc. and Super Warehouse Gov, LLC from a secured creditor of these companies for an aggregate purchase price of $750,000. It used working capital to fund this acquisition. ITEM 1.ARISK FACTORS. Before you invest in our securities, you should be aware that there are various risks. You should consider carefully these risk factors, together with all of the other information included in this annual report before you decide to purchase our securities. If any of the following risks and uncertainties develop into actual events, our business, financial condition or results of operations could be materially adversely affected. 8 TABLE OF CONTENTS Risks Related to our Business WE HAVE A HISTORY OF LOSSES, A WORKING CAPITAL DEFICIT AND THERE ARE NO ASSURANCES THAT WE WILL REPORT PROFITABLE OPERATIONS IN FUTURE PERIODS. We reported net losses of $445,016 and $424,452 for 2012 and 2011, respectively, and at December 31, 2012 we had a working capital deficit of $660,870. Although our net sales have increased significantly following our acquisitions of Hinson Office Supply and Superwarehouse, as a result of the different product mixes we now sell, our gross margins have declined. In addition, while our operating expenses as a percentage of net sales have decreased, in actual dollars our operating expenses have increased as a result of the expansion of our company. We also expect that our operating expenses will continue to increase during 2013 as a result of professional fees and other costs we will incur as a public company in additional to incremental increases associated with the operations of these acquired businesses. Based off our belief that our new web platform will launch in the second quarter of 2013, we expect that our revenues in 2013 will trend similar to 2012. Our goal is to offset some of our operating expenses with our expected efficiencies from our new platform. However, as we expect that the full integration of products and services may take between six to nine months from the initial launch of the new platform, there are no assurances our operating results in 2013 will reflect the full anticipated benefits or that we will report profitable operations in future periods. OUR AUDITORS HAVE RAISED SUBSTANTIAL DOUBTS AS TO OUR ABILITY TO CONTINUE AS A GOING CONCERN. Our financial statements have been prepared assuming we will continue as a going concern. Since inception we have experienced recurring losses from operations, which losses have caused an accumulated deficit of approximately $11.9 million as of December 31, 2012. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We anticipate that we will continue to incur losses in future periods until we are successful in significantly increasing our revenues. There are no assurances that we will be able to raise our revenues to a level which supports profitable operations and provides sufficient funds to pay our obligations. If we are unable to meet those obligations, we could be forced to cease operations in which event investors would lose their entire investment in our company. WE WILL INCUR INCREASED COSTS RELATED TO OUR PUBLIC COMPANY REPORTING OBLIGATIONS WHICH WILL INCREASE OUR OPERATING EXPENSES IN FUTURE PERIODS. The legal, accounting and other expenses related to reporting obligations under federal securities laws we incur have increased significantly following the reverse merger with Random Source which closed in May 2012 as described later in this report. Additional SEC regulations have also substantially increased the accounting, legal, and other costs related to remaining an SEC reporting company. These additional costs have and will continue to increase our operating expenses in future periods and will adversely impact our net income in future periods. WE HAVE BEEN RELYING ON RELATED PARTY ACCOUNTS RECEIVABLE FINANCING AND WILL NEED ADDITIONAL FINANCING WHICH WE MAY NOT BE ABLE TO OBTAIN ON ACCEPTABLE TERMS. IF WE CANNOT RAISE ADDITIONAL CAPITAL AS NEEDED, OUR ABILITY TO GROW OUR COMPANY COULD BE IN JEOPARDY. Capital is needed for the effective expansion of our business. Since our acquisitions of Hinson Office Supply and Superwarehouse, we have been relying on extended accounts receivable payment terms from a related party to provide necessary working capital. This arrangement is temporary and we need to raise additional capital to fund our current operations as well as our future growth. Our capital requirements, however, depend on a number of factors, including our ability to internally grow our revenues, manage our business and control our expenses. We do not have any firm commitments to provide any additional capital and additional working capital may not be available to us upon terms acceptable to us, or at all. If we are unable to raise additional funds as needed, our ability to manage our current operations and grow our company could be in jeopardy. 9 TABLE OF CONTENTS THE ACQUISITION OF NEW BUSINESSES IS COSTLY AND THESE ACQUISITIONS MAY NOT ENHANCE OUR FINANCIAL CONDITION AND MAY BE DILUTIVE TO OUR SHAREHOLDERS. A significant element of our growth strategy is to acquire companies which complement our business. The process to undertake a potential acquisition can be time-consuming and costly. We expect to expend significant resources to undertake business, financial and legal due diligence on our potential acquisition targets and there is no guarantee that we will acquire the company after completing due diligence. The process of identifying and consummating an acquisition could result in the use of substantial amounts of cash and exposure to undisclosed or potential liabilities of acquired companies. In addition, even if we are successful in acquiring additional companies, there are no assurances that the operations of these businesses will enhance our future financial condition. To the extent that a business we acquire does not meet the performance criteria used to establish a purchase price, some or all of the goodwill related to that acquisition could be charged against our future earnings, if any. Further, because of our current working capital limitations, it is possible that we may seek to issue shares of our common stock as partial or full consideration in a possible future acquisition. As a result of the low trading price of our common stock, the issuance of shares of our common stock in an acquisition could create substantial dilution for our existing shareholders. OUR MANAGEMENT MAY BE UNABLE TO EFFECTIVELY INTEGRATE OUR ACQUISITIONS AND TO MANAGE OUR GROWTH AND WE MAY BE UNABLE TO FULLY REALIZE ANY ANTICIPATED BENEFITS OF THESE ACQUISITIONS. We made two acquisitions in 2011 and expect to seek to make additional acquisitions in 2013. We are subject to various risks associated with our growth strategy, including the risk that we will be unable to identify and recruit suitable acquisition candidates in the future or to integrate and manage the acquired companies. Acquired companies’ histories, the geographical location, business models and business cultures will be different from ours in many respects. Our management faces significant challenges in their efforts to integrate the business of the acquired companies or assets and to effectively manage our continued growth. Successful integration of these acquisitions are subject to a number of challenges, including: ● the diversion of management time and resources and the potential disruption of our ongoing business; ● difficulties in maintaining uniform standards, controls, procedures and policies; ● unexpected costs and time associated with upgrading both the internal accounting systems as well as educating each of their staff as to the proper methods of collecting and recording financial data; ● potential unknown liabilities associated with acquired businesses; ● the difficulty of retaining key alliances on attractive terms with partners and suppliers; and ● the difficulty of retaining and recruiting key personnel and maintaining employee morale. There can be no assurance that our efforts to integrate the operations of any acquired assets or companies will be successful, that we can manage our growth or that the anticipated benefits of these proposed acquisitions will be fully realized. In addition, there are no assurances that we will be able to identify and close any additional acquisitions. IF WE ARE UNABLE TO ATTRACT AND RETAIN SUFFICIENT PERSONNEL, OUR ABILITY TO OPERATE AND GROW OUR COMPANY WILL BE IN JEOPARDY. We believe that there is, and will continue to be, competition for qualified personnel in our industry, and there is no assurance that we will be able to attract or retain the personnel necessary for the management and development of our business. Turnover can also create distractions as we search for replacement personnel, which may result in significant recruiting, relocation, training and other costs, and can cause operational inefficiencies as replacement personnel become familiar with our business and operations. The inability to attract or retain employees currently or in the future may have a material adverse effect on our business, financial condition and results of operations. OUR MANAGEMENT DOES NOT DEVOTE THEIR ENTIRE TIME AND ATTENTION TO OUR BUSINESS. Messrs. Kriegstein and Merrick, our Chief Executive Officer and Chief Financial Officer, are directors and/or officers of Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods. In addition to his commitments to Computer Nerds International, Inc., Mr. Merrick is also in private practice as an accountant. While the product offerings of Computer Nerds International, Inc., a company co-founded by Mr. Kriegstein, do not directly compete with us and its offices are located in close proximity to ours which reduces the potential time they are not on site at our offices, the time spent on its business by these individuals, or on their other professional commitments, could detract from their efforts on our behalf. 10 TABLE OF CONTENTS TECHNOLOGICAL PROBLEMS MAY IMPACT OUR OPERATIONS AND ANY CAPACITY CONSTRAINTS OR SYSTEM DISRUPTIONS COULD HAVE A MATERIAL ADVERSE EFFECT. We rely heavily on technology to sell and deliver our office products. Our ability to attract and retain customers, compete and operate effectively depends in part on a reliable and easy to use technology infrastructure. Any disruption to the Internet or our technology infrastructure, including those affecting our websites and computer systems, may cause a decline in our customer satisfaction, impact our sales volumes or result in increased costs. Although we continue to invest in our technology, if we are unable to continually add software and hardware, effectively manage and upgrade our systems and network infrastructure, and develop effective system availability, disaster recovery plans and protection solutions, our business may be adversely affected which could negatively impact our results of operations in future periods. OUR BUSINESS MAY BE ADVERSELY AFFECTED BY THE ACTIONS OF AND RISKS ASSOCIATED WITH OUR THIRD-PARTY VENDORS. The products we sell are sourced from third-party vendors. We derive benefits from vendor allowances and promotional incentives which may not be offered in the future. We also cannot control the supply, design, function or cost of many of the products that we offer for sale and are dependent on the availability and pricing of key products, including paper, ink, toner, technology and printing equipment. Disruptions in the availability of raw materials used in the production of these products may also adversely affect our sales and result in customer dissatisfaction. In addition, merchandise quality issues could cause us to initiate voluntary or mandatory recalls for our proprietary branded products or other products we sell which may then damage our reputation. These and other issues affecting our vendors could adversely affect our business and financial performance. OUR MANAGEMENT HAS NO EXPERIENCE IN OPERATING A PUBLIC COMPANY. Our executive officers and directors had prior no experience in the management of a publicly traded company before the reverse merger with Random Source in May 2012. Our management team may not successfully or effectively manage our transition to a public company that will be subject to significant regulatory oversight and reporting obligations under federal securities laws. Their lack of experience in dealing with the increasingly complex laws pertaining to public companies could be a significant disadvantage to us in that it is likely that an increasing amount of their time will be devoted to these activities which will result in less time being devoted to the management and growth of our company. Risk related to our common stock PROVISIONS OF OUR ARTICLES OF INCORPORATION AND BYLAWS MAY DELAY OR PREVENT A TAKE-OVER WHICH MAY NOT BE IN THE BEST INTERESTS OF OUR SHAREHOLDERS. Provisions of our articles of incorporation and bylaws may be deemed to have anti-takeover effects, which include when and by whom special meetings of our shareholders may be called, and may delay, defer or prevent a takeover attempt. In addition, certain provisions of the Florida Business Corporations Act also may be deemed to have certain anti-takeover effects which include that control of shares acquired in excess of certain specified thresholds will not possess any voting rights unless these voting rights are approved by a majority of a corporation's disinterested shareholders. Further, our articles of incorporation authorizes the issuance of up to 5,000,000 shares of preferred stock with such rights and preferences as may be determined from time to time by our board of directors in their sole discretion. Our board of directors may, without shareholder approval, issue series of preferred stock with dividends, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of our common stock. THE TRADABILITY OF OUR COMMON STOCK IS LIMITED UNDER THE PENNY STOCK REGULATIONS WHICH MAY CAUSE THE HOLDERS OF OUR COMMON STOCK DIFFICULTY SHOULD THEY WISH TO SELL THE SHARES. Because the quoted price of our common stock is less than $5.00 per share, our common stock is considered a “penny stock,” and trading in our common stock is subject to the requirements of Rule 15g-9 under the Securities Exchange Act of 1934. Under this rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements. The broker-dealer must make an individualized written suitability determination for the purchaser and receive the purchaser’s written consent prior to the transaction. SEC regulations also require additional disclosure in connection with any trades involving a “penny stock,” including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks. These requirements severely limit the liquidity of securities in the secondary market because few broker or dealers are likely to undertake these compliance activities and this limited liquidity will make it more difficult for an investor to sell his shares of our common stock in the secondary market should the investor wish to liquidate the investment. In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market. 11 TABLE OF CONTENTS THE EXERCISE OF OUTSTANDING WARRANTS AND OPTIONS WILL BE DILUTIVE TO OUR EXISTING SHAREHOLDERS. At March 20, 2013 we had 4,320,657 shares of our common stock issued and outstanding and the following securities which are convertible or exercisable into shares of our common stock were outstanding: ● 507,326 shares of our common stock issuable upon the exercise of common stock purchase warrants with exercise prices ranging from $2.10 to $15.00 per share; and ● 6,000 shares of our common stock issuable upon exercise of outstanding options with an exercise price of $3.00 per share. The exercise of these warrants or options and the issuance of the additional shares will be dilutive to our shareholders and could adversely impact the market for our common stock. CERTAIN OF OUR OUTSTANDING WARRANTS CONTAIN CASHLESS EXERCISE PROVISIONS WHICH MEANS WE WILL NOT RECEIVE ANY CASH PROCEEDS UPON THEIR EXERCISE. At March 20, 2013 we have common stock warrants outstanding to purchase an aggregate of 27,389 shares of our common stock with an exercise price of $2.10 per share which are exercisable on a cashless basis. This means that the holders, rather than paying the exercise price in cash, may surrender a number of warrants equal to the exercise price of the warrants being exercised. It is possible that the warrant holders will use the cashless exercise feature which will deprive us of additional capital which might otherwise be obtained if the warrants did not contain a cashless feature. A SIGNIFICANT PORTION OF OUR OUTSTANDING COMMON SHARES ARE “RESTRICTED SECURITIES” AND WE HAVE OUTSTANDING OPTIONS, WARRANTS TO PURCHASE APPROXIMATELY 11% OF OUR CURRENTLY OUTSTANDING COMMON STOCK. At March 20, 2013 we had 4,320,657 shares of common stock outstanding together with outstanding options and warrants to purchase an aggregate of 567,326 shares of common stock at exercise prices of between $2.10 and $15.00 per share. Approximately 99% our outstanding shares of common stock are "restricted securities." Future sales of restricted common stock under Rule 144 or otherwise could negatively impact the market price of our common stock. In addition, in the event of the exercise of the warrants and/or options, the number of our outstanding common stock will increase by approximately 12%, which will have a dilutive effect on our existing shareholders. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to a smaller reporting company. ITEM 2.DESCRIPTION OF PROPERTY. Our principal executive offices are located in approximately 7,000 square feet of office and warehouse space which we lease under an agreement expiring in July 2014. Our annual rental for this facility ranges from $26,000 in the first year of the lease up to $28,000 in the final year of the term of the lease, plus a proportionate share of operating expenses of approximately $25,000 annually. We lease approximately 1,750 square feet in San Diego, California under a lease expiring in September 2013. Our annual rental for this facility, from which Superwarehouse is currently based, is approximately $11,600 plus a proportionate share of operating expenses. ITEM 3.LEGAL PROCEEDINGS. We are not a party to any pending or threatened litigation. ITEM 4.MINE SAFETY DISCLOSURES. Not applicable to our company. 12 TABLE OF CONTENTS PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is quoted in the OTC Bulletin Board under the symbol “PGRD.” The reported high and low last sale prices for the common stock are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. High Low First quarter ended March 31, 2011 $ $ Second quarter ended June 30, 2011 $ $ Third quarter ended September 30, 2011 $ $ Fourth quarter ended December 31, 2011 $ $ First quarter ended March 31, 2012 $ $ Second quarter ended June 30, 2012 (1) $ $ Third quarter ended September 30, 2012 $ $ Fourth quarter ended December 31, 2012 $ $ (1)We acquired Random Source in the reverse merger on May 7, 2012. The last sale price of our common stock as reported on the OTC Bulletin Board on March 11, 2013 was $0.60 per share. As of March 20, 2013, there were approximately 200 record owners of our common stock. Dividend policy We have never paid cash dividends on our common stock. Payment of dividends will be within the sole discretion of our board of directors and will depend, among other factors, upon our earnings, capital requirements and our operating and financial condition. In addition, under Florida law, we may declare and pay dividends on our capital stock either out of our surplus, as defined in the relevant Florida statutes, or if there is no such surplus, out of our net profits for the year in which the dividend is declared and/or the preceding year. If, however, the capital of our company computed in accordance with the relevant Florida statutes, has been diminished by depreciation in the value of our property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, we are prohibited from declaring and paying out of such net profits any dividends upon any shares of our capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired. Recent sales of unregistered securities In February 2013 we entered into an Investor Relations Agreement with American Capital Ventures, Inc. pursuant to which we engaged that firm to provide various consulting and advisory services to us under the terms of a six month agreement. As compensation for these services, we agreed to pay the firm cash compensation of $4,000 per month and issued it 75,000 shares of our common stock valued at $45,000. The agreement may be terminated by us at anytime following the initial 90 day period, at which time our obligation to pay the monthly cash fee is terminated. The shares of our common stock issued upon the execution of the agreement were considered earned on the date of the agreement. The agreement contains customary confidentiality and indemnification provisions. 13 TABLE OF CONTENTS Purchases of equity securities by the issuer and affiliated purchasers None. ITEM 6.SELECTED FINANCIAL DATA. Not applicable to a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of our financial condition and results of operations for fiscal 2012 and fiscal 2011 should be read in conjunction with the financial statements and the notes to those statements that are included elsewhere in this report. Our discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth under the Item 1A. Risk Factors, Cautionary Notice Regarding Forward-Looking Statements and Business sections in this Form 10-K. We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. Overview We are principally an on-line business to business (B2B) retailer of brand name office products. Our direct-to-customer business model is designed to offer our business, government and educational customers a broad selection of office supplies at lower prices and improved efficiencies when compared to their existing suppliers. Our salespeople focus on personalized service and our growth strategy includes leveraging upon our existing customer relationships in order to grow internally by cross marketing our existing products across our customer base. Our acquisition strategy is also key to our growth. During 2011 we closed the acquisitions of Hinson Office Supply and the assets of SWH Enterprises, Inc. and Super Warehouse Gov, LLC, which are now part of Superwarehouse. As a result of these acquisitions, our offerings span several areas. Our original business, Random Source, targets small to medium-sized business in the 60-mile area surrounding our Fort Lauderdale, Florida offices. Hinson Office Supply concentrates on government and educational sales to customers in the same 60-mile area. Superwarehouse is an open-platform web-based businesses which primarily sells toner. These acquisitions, together with our organic growth, helped us to increase our net sales from $6.1 million for 2011 to $14.6 million for 2012. Since the middle of 2012 we have been engaged in a complete redesign of the back-end accounting and customer databases of Hinson Office Supply and Superwarehouse to mirror Random Sources’ which we expect to complete in the first or second quarter of 2013. Once the system integration is complete, it will permit us to complete an integration of the three businesses into one seamless organization permitting us to reduce redundant administrative and advertising costs. Our new open platform website which we also expect to launch in the second quarter of 2013 will also enable us to expand Superwarehouse’s product offerings to a full line of general business products, including office supplies, furniture, janitorial and break room products long with the toner products. Key challenges facing our company in 2013 are completing the system integration and raising sufficient capital to fund our company. While we initially expected that both the back-end accounting and customer databases and the new open platform website would be launched during the second half of 2012, these projects have been delayed due to working capital shortages. The private offerings we undertook in fiscal 2012 did not raise the full amount of capital which was necessary to fund our growth from these acquisitions. The delays in this project have adversely impacted our abilities to more fully integrate these companies and take full advantage of the historic pre-acquisition revenues of Superwarehouse. Once the new platform is completed and launched, we expect that we will have an additional approximately 100,000 products for resale. In addition, subsequent to the launch of our new platform and with the goal of increasing our margins , we expect to add additional business services that will either have synergy to our current product mix and or add value to our brand by providing business services that traditional office products resellers do not currently offer. There are not assurances, however, that we will be successful in these efforts. 14 TABLE OF CONTENTS In January 2013 we engaged a firm to advise us on capital strategy and suggested fundraising structures. Based in part upon this firm’s recommendation, we undertook a reverse stock split of our common stock in March 2013. Our Board of Directors believed that low trading price of our common stock negatively impacted our credibility as a viable business enterprise and impaired the acceptability of our common stock to certain members of the investing public, including institutional investors, as well as potential acquisition candidates. While we undertook the split to increase the attractiveness of our company to potential investors, because the market price of our common stock is also based on a number of additional factors, including our operating results and prospects, among other factors, there are no assurances that the reverse split will have the desired effect. In addition to completing the system integration during 2013, subject to the availability of additional capital, we also expect to seek to acquire additional complimentary companies in our space. We believe that there are several potential acquisition targets in our market which would be synergistic and broaden our overall competitiveness. However, as we do not have any agreements or understandings with any third parties regarding the terms and conditions of any future acquisitions, there are no assurances we will be successful in implementing this growth strategy. Results of operations Our net sales increased 140% in 2012 as compared to 2011. Our net sales include revenues from Hinson Office Supply beginning in March 2011 and revenues from Superwarehouse beginning in October 2011. Included in our net sales for 2012 are revenues of $1.7 million attributable to Hinson Office Supply and revenues of $10.9 million attributable to Superwarehouse. Our revenues attributable to Hinson Office Supply are trending down approximately 50% from its historic revenues pre-acquisition due to budgetary constraints of its customers as well as the changing of the way Broward County Schools handle its bid awards. The School Board of Broward County, FL has elected to “piggy back” a state contract for education purchasing using state funds only which will result in a decrease of revenue to Hinson Office Supply, however, all other local funds can be used at the discretion of the schools by approved Broward County vendors. In addition, because Hinson Office Supply is not contractually obligated to sell products at a specific cost, we are able to raise the gross profit on the existing business. We do not expect our revenues attributable to Hinson Office Supply to return to pre-acquisition levels, however once we are able to expand Superwarehouse’s product offerings, we expect that our gross margins will increase in future periods. The net sales in 2012 attributable to Superwarehouse are significantly less than its historic results. Initially, this negative revenue trend was directly attributable to the decline in its client base prior to our acquisition of the company. While the sellers had been in business for approximately 15 years, in the period leading up to our acquisition of the assets in October 2011, the sellers had lost access to their credit facility and the resulting lack of working capital adversely impacted the sellers’ abilities to ship orders to customers. We have begun rebuilding these historic customer relationships and the attrition in customers leveled off during the second quarter of 2012. However, the April 2012 change by Google in certain of its key algorithms has adversely impacted Superwarehouse’s search engine optimization ranking which in turn impacts revenues as Superwarehouse as it is a web-based business. In the second quarter of 2013, following the expected completion of the redesign of the backend accounting and customer databases which are necessary to enable us to adequately process order volume and the launch of our new website, we expect to begin actively marketing to Superwarehouse’s historic customer base, expand its product offerings and achieve a better search engine optimization ranking. We believe all of these steps will help us to return Superwarehouse’s revenues to those more closely the level of its historic revenues. While we expect that Superwarehouse will continue to positively impact our revenues in future periods, there are no assurances, however, that we will ever be able to return Superwarehouse revenues to the historic levels. Our gross profit margin decreased to 11.6% of net sales in 2012 from 15.9% in 2011. The decline in our margin is attributable to the percentage of our total net sales which are attributable to Superwarehouse which historically have lower margins than revenues from our other sales. Our total operating expenses increased 53% in 2012 from 2011. Depreciation and amortization, a non-cash expense, increased 149% in 2012 from 2011 which is primarily attributable to the amortization of the value recorded for the Superwarehouse customer lists we acquired in the transaction. Marketing, selling and advertising expenses, which includes search engine optimization charges and costs associated with our website, increased 159% in 2012 from 2011. This increase is primarily attributable to marketing, selling and advertising expenses incurred by Superwarehouse for the full year of 2012 as compared to only the fourth quarter of 2011 following the acquisition of Superwarehouse. We expect that marketing, selling and advertising expenses as a percentage of revenues in 2013 will remain relatively constant. 15 TABLE OF CONTENTS Compensation expense increased 67% for 2012 from 2011 primarily as a result of additional personnel added following the acquisitions of Hinson Office Supply and Superwarehouse. We expect that compensation expense will remain relatively constant for 2013. Professional and consulting fees decreased 30% in 2012 from 2011. The decrease was primarily attributable to a decrease in audit fees associated with the audit of Superwarehouse after our acquisition and one-time payment of consulting fees in connection with a business development and advisory services agreement entered into in March 2011. We expect that professional and consulting fees in 2013 will remain constant. General and administrative expense increased 65% in 2012 from 2011. These increases were primarily as a result of our increased operations following the acquisitions of Hinson Office Supply and Superwarehouse. We expect that our operating expenses will continue to increase in 2013 as we continue to grow our company, although we are not able at this time to quantify the amount of the expected increase. Liquidity and capital resources Liquidity is the ability of a company to generate sufficient cash to satisfy its needs for cash. At December 31, 2012 we had a working capital deficit of $660,870 as compared to a working capital deficit of $379,436 at December 31, 2011. While our current liabilities remained relatively constant at December 31, 2012 from December 31, 2011, our current assets declined 37% which is primarily attributable to decreases in cash, accounts receivable and prepaid expenses and other current assets offset by an increase in other receivables. Accounts receivable, net, decreased 29% at December 31, 2012 compared to December 31, 2011 which is primarily attributable to timing differences. Other receivables, which primarily includes vendor rebates, increased 78% at December 31, 2012 from December 31, 2011. Prepaid expenses and other current assets, which principally includes prepayments for web marketing services, computer support services, consulting and business advisory services, and prepaid insurance, decreased 49% at December 31, 2012 from December 31, 2011. This change is attributable to the full amortization of prepaid consulting and business advisory services during 2012. Accounts payable and accrued liabilities decreased 12% at December 31, 2012 compared to December 31, 2011 which is attributable to other sources of financing including the amounts due our related party and the commercial loan agreement as discussed below. Accounts payable – related party reflects amounts due Computer Nerds International, Inc. for products we purchase from this affiliate. The increase of 7% at December 31, 2012 from December 31, 2011 is attributable to increased sales during 2012. Loan payable at December 31, 2012 reflects amounts due under a commercial loan agreement. We used these funds for general working capital. Notes payable – short term reflects the current portion of amounts we owe under the purchase notes issued in the acquisition of Hinson Office Supply and in connection with the reverse merger. Due to related parties at December 31, 2011 represented amounts we had borrowed from executive officers and directors which were repaid in the first quarter of 2012. We do not have any commitments for capital expenditures in 2013. Other than available access under a commercial bank lending arrangement and amounts due our related party for purchases from that company, we do not have any external sources of liquidity. Net cash used in operating activities for 2012 was $173,189 as compared to net cash provided by operating activities of $352,516 for 2011. In 2012 cash was used to fund a decrease in our working capital of approximately $281,000, our net loss of approximately $445,000 and add back of depreciation and amortization of approximately $345,000. Net cash used in investing activities for 2012 was $111,388 as compared to $872,273 for 2011. In 2012, cash used in investing activities included website development costs and in the 2011 period cash used in investing activities included cash used in acquisitions and the purchase of assets associated with the Superwarehouse acquisitions. Net cash provided by financing activities for 2012 was $142,508 as compared to $755,515 for 2011. In 2012 we raised cash from the sale of our common stock and the issuance of a note payable which was offset by payments of notes payable, including to related parties for working capital advances previously made to us, and the repurchase of stock in both the reverse merger which closed in May 2012 and from our prior investment banking firm. In 2011 period we principally raised cash from the sale of our securities which was offset by the repayment of working capital advances from related parties. 16 TABLE OF CONTENTS Critical accounting policies The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses during the reported periods. The more critical accounting estimates include estimates related to the allowance for doubtful accounts and the valuation of warrants that are deemed to be not indexed to our common stock. We also have other key accounting policies, which involve the use of estimates, judgments and assumptions that are significant to understanding our results, which are described in Note 1 to our consolidated financial statements appearing elsewhere in this report. Recent accounting pronouncements The recent accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. Off balance sheet arrangements As of the date of this report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term “off-balance sheet arrangement” generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with us is a party, under which we have any obligation arising under a guarantee contract, derivative instrument or variable interest or a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable for a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Please see our Financial Statements beginning on page F-1 of this annual report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. On October 18, 2012, we dismissed Sherb & Co., LLP as our independent registered public accounting firm and engaged D’Arelli Pruzansky, P.A. as our independent registered public accounting firm. Sherb & Co., LLP audited our financial statements for the periods ended December 31, 2011 and 2010. The dismissal of Sherb & Co., LLP was approved by our board of directors on October 18, 2012. Sherb & Co., LLP did not resign or decline to stand for re-election. Neither the report of Sherb & Co., LLP dated March 21, 2012 on our balance sheets as of December 31, 2011 and 2010 and the related statements of operations, shareholders’ equity (deficit), and cash flows for the years ended December 31, 2011 and 2010 nor the report of Sherb & Co., LLP dated March 21, 2011 on our balance sheets as of December 31, 2010 and 2009 and the related statements of operations, shareholders’ equity (deficit), and cash flows for the years ended December 31, 2010 and 2009 contained an adverse opinion or a disclaimer of opinion, nor were either such report qualified or modified as to uncertainty, audit scope, or accounting principles, except that both such reports raised substantial doubts on our ability to continue as a going concern. During our two most recent fiscal years and the subsequent interim period preceding our decision to dismiss Sherb & Co., LLP we had no disagreements with the firm on any matter of accounting principles or practices, financial statement disclosure, or auditing scope of procedure which disagreement if not resolved to the satisfaction of Sherb & Co., LLP would have caused it to make reference to the subject matter of the disagreement in connection with its report. 17 TABLE OF CONTENTS During our two most recent fiscal years and the subsequent interim period prior to retaining D’Arelli Pruzansky, P.A. (1) neither we nor anyone on our behalf consulted D’Arelli Pruzansky, P.A. regarding (a) either the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our financial statements or (b) any matter that was the subject of a disagreement or a reportable event as set forth in Item 304(a)(1)(iv) and (v), respectively, of Regulation S-K, and (2) D’Arelli Pruzansky, P.A. did not provide us with a written report or oral advice that they concluded was an important factor considered by us in reaching a decision as to accounting, auditing or financial reporting issue. ITEM 9A.CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures. We maintain “disclosure controls and procedures” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934. In designing and evaluating our disclosure controls and procedures, our management recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of disclosure controls and procedures are met. Additionally, in designing disclosure controls and procedures, our management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible disclosure controls and procedures. The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Based on their evaluation as of the end of the period covered by this Annual Report on Form 10-K, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures were effective such that the information relating to our company, required to be disclosed in our Securities and Exchange Commission reports (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii) is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. Management’s Report on Internal Control over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934. Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Our internal control over financial reporting includes those policies and procedures that: ● pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and ● provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of the inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of our internal control over financial reporting as of December 31, 2012. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control-Integrated Framework. Management’s assessment included an evaluation of the design of our internal control over financial reporting and testing of the operational effectiveness of these controls. Based on this assessment, our management has concluded that as of December 31, 2012, our internal control over financial reporting was effective to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Changes in Internal Control over Financial Reporting. There have been no changes in our internal control over financial reporting during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION. None. 18 TABLE OF CONTENTS PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. The following table provides information on our executive officers and directors: Name Age Positions David A. Kriegstein 39 Chief Executive Officer, President and Director Jason Merrick 41 Chief Financial Officer, Treasurer and Director Dustin Liukkonen 28 Chief Technology Officer and Director Robert Weitzner 38 Director David A. Kriegstein. Mr. Kriegstein has served an executive officer and a member of our board of director since May 2012. He has been an executive officer and a member of Random Source’s board of directors since co-founding the company in September 2008. Mr. Kriegstein is primarily responsible for our day to day operations, including managing our sales staff and customer service team, as well as building relationships with new vendors to increase the product mix and variety for our customers. Since co-founding the company in December 1997, Mr. Kriegstein has also served as Co-President of Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods. Mr. Kriegstein received a B.A. in Communications in 1996 from the University of South Florida. Mr. Kriegstein devotes approximately 85% of his time and attention to our company. Jason Merrick. Mr. Merrick has served an executive officer and a member of our board of directors since May 2012. He has been an executive officer and a member of Random Source’s board of directors since co-founding our company in September 2008. Mr. Merrick has also provided consulting services to Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods, since 2005. He currently serves as its Chief Financial Officer. In addition, since 2005 Mr. Merrick provided tax and accounting services to private clients. From March 1997 to October 2008 Mr. Merrick was Chief Financial Officer of Ruth Rales Jewish Family Service of South Palm Beach County, Incorporated, a Boca Raton based non-profit social service agency. Prior to moving to Florida in 1997, Mr. Merrick worked as a staff accountant with public accounting firms in Canada. Since 2008 Mr. Merrick has been an Adjunct Professor at Lynn University in Boca Raton, Florida where he teaches introductory accounting. Mr. Merrick was admitted to the Board of Examiners of the University of Illinois as a Certified Public Accountant in July 1998. He attended Concordia University where he received a Bcom with an accounting major in 1993 and a Diploma in Accountancy in 1994. Mr. Merrick, a Certified Public Accountant, devotes approximately 75% of his time and attention to our company. Dustin Liukkonen. Mr. Liukkonen has been an executive officer and a member of our board of directors since May 2012. He has been an executive officer and a director of Random Source since co-founding the company in September 2008. As our Chief Technology Officer, Mr. Liukkonen is responsible for our IT infrastructure. From February 2008 through mid-2010, Mr. Liukkonen also served as Lead Software Architect of Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods. From July 2005 until February 2008, Mr. Liukkonen was a senior web developer for Random Access, Inc., a Fort Lauderdale, Florida web development company. Mr. Liukkonen received a B.S. in Computer Science with a mathematics minor from Barry University in 2005. Mr. Liukkonen devotes 100% of his time and attention to our company. Robert Weitzner. Mr. Weitzner has served as a member of our board of directors since May 2012. He has served as an executive officer and a member of Random Source’s board of directors since co-founding the company in September 2008. Since March 2001, Mr. Weitzner has also served as Director of Loss Prevention of Computer Nerds International, Inc., a web-based business offering computer hardware, software, electronics and related goods. Mr. Weitzner founded Topical Fruit Shakes, a smoothie fruit shake stand in the Coral Square Mall in 1996 and he operated that company until he sold the business in 2000. Mr. Weitzner received a B.S. in Business Administration with a major in finance in 1996 from the University of Florida. There are no family relationships between any of the executive officers and directors. Each director is elected at our annual meeting of shareholders and holds office until the next annual meeting of shareholders, or until his successor is elected and qualified. 19 TABLE OF CONTENTS Director qualifications, committees of our board of directors and the role of our Board in risk oversight Director qualifications Messrs. Kriegstein, Merrick, Weitzner and Liukkonen, the members of our board of directors, were appointed to our Board in May 2012 following the reverse merger with Random Source described elsewhere in this report. Given their respective roles in the founding and/or operations of Random Source, we believe they each remain a good fit for our current needs. Mr. Kriegstein has significant operational experience in our industry and brings both a practical understanding of the industry and as well as hands-on experience in our business sector to our Board. Mr. Merrick, a CPA, has significant experience in managing and overseeing the financial aspects of our business which provides an additional dimension to his role as a director. Mr. Weitzner’ s operational understanding of our company provides our Board with a greater understanding of certain of the challenges we face in executing our growth strategy. As primarily a web-based business, Mr. Liukkonen’ s background in information technology provide our Board with another dimension for assessing our operational and strategy needs. Mr. Kriegstein serves as both our Chief Executive Officer and as one of the four members of our board of directors. We do not have any independent directors. The business and operations of our company are managed by our Board as a whole, including oversight of various risks, such as operational and liquidity risks that our company faces. As our company grows, we expect to expand our board of directors to include independent directors. Committees of our board of directors We have not established any committees of comprised of members of our board of directors, including an Audit Committee, a Compensation Committee or a Nominating Committee, any committee performing a similar function. The functions of those committees are being undertaken by board of directors as a whole. Because none of our directors are considered independent, we believe that the establishment of these committees would be more form over substance. We do not have a policy regarding the consideration of any director candidates which may be recommended by our shareholders, including the minimum qualifications for director candidates, nor has our board of directors established a process for identifying and evaluating director nominees, nor do we have a policy regarding director diversity. We have not adopted a policy regarding the handling of any potential recommendation of director candidates by our shareholders, including the procedures to be followed. Our Board has not considered or adopted any of these policies as we have never received a recommendation from any shareholder for any candidate to serve on our board of directors. Given our relative size, we do not anticipate that any of our shareholders will make such a recommendation in the near future. While there have been no nominations of additional directors proposed, in the event such a proposal is made, all members of our Board will participate in the consideration of director nominees. In considering a director nominee, it is likely that our Board will consider the professional and/or educational background of any nominee with a view towards how this person might bring a different viewpoint or experience to our Board. Mr. Merrick is an “audit committee financial expert” within the meaning of Item 401(e) of Regulation S-K. In general, an “audit committee financial expert” is an individual member of the audit committee or board of directors who: ● understands generally accepted accounting principles and financial statements, ● is able to assess the general application of such principles in connection with accounting for estimates, accruals and reserves, ● has experience preparing, auditing, analyzing or evaluating financial statements comparable to the breadth and complexity to our financial statements, ● understands internal controls over financial reporting, and ● understands audit committee functions. Our securities are not quoted on an exchange that has requirements that a majority of our Board members be independent and we are not currently otherwise subject to any law, rule or regulation requiring that all or any portion of our board of directors include “independent” directors, nor are we required to establish or maintain an Audit Committee or other committee of our board of directors. Board oversight in risk management Risk is inherent with every business, and how well a business manages risk can ultimately determine its success. We face a number of risks, including liquidity risk, operational risk, strategic risk and reputation risk. Our Chief Executive Officer also serves as one of our directors and we do not have a lead director. In the context of risk oversight, at the present stage of our operations we believe that our selection of one person to serve in both positions provides the Board with additional perspective which combines the operational experience of a member of management with the oversight focus of a member of the Board. The business and operations of our company are managed by our Board as a whole, including oversight of various risks that our company faces. Because the majority of our Board is comprised of members of our management, these individuals are responsible for both the day-to-day management of the risks we face as well as the responsibility for the oversight of risk management. 20 TABLE OF CONTENTS Code of Ethics and Business Conduct We have adopted a Code of Business Conduct and Ethics, which applies to our board of directors, our executive officers and our employees, outlines the broad principles of ethical business conduct we adopted, covering subject areas such as: ● compliance with applicable laws and regulations, ● handling of books and records, ● public disclosure reporting, ● insider trading, ● discrimination and harassment, ● health and safety, ● conflicts of interest, ● competition and fair dealing, and ● protection of company assets. A copy of our Code of Business Conduct and Ethics is available without charge, to any person desiring a copy of the Code of Business Conduct and Ethics, by written request to us at our principal offices at 3errace, Suite A-8, Fort Lauderdale, FL 33312. Director compensation We have not established standard compensation arrangements for our directors and the compensation payable to each individual for their service on our Board is determined from time to time by our board of directors based upon the amount of time expended by each of the directors on our behalf. Currently, the members of the board of directors do not receive any compensation for their services as directors. Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our executive officers and directors, and persons who beneficially own more than 10% of a registered class of our equity securities to file with the Securities and Exchange Commission initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of our common shares and other equity securities, on Forms 3, 4 and 5 respectively. Executive officers, directors and greater than 10% stockholders are required by the Securities and Exchange Commission regulations to furnish us with copies of all Section 16(a) reports they file. Based on our review of the copies of such forms received by us, and to the best of our knowledge, all executive officers, directors and persons holding greater than 10% of our issued and outstanding stock have filed the required reports in a timely manner during fiscal 2012 except Jeremy Schneider, Seth and Teri Schneiderman and Michelle Fischer, who each own in excess of 10% of our outstanding common stock, each failed to file initial Form 3s following the reverse merger with Random Source. ITEM 11. EXECUTIVE COMPENSATION. The following table summarizes all compensation recorded by us, including Random Source, in the past two years for: ● our principal executive officer or other individual serving in a similar capacity, ● our two most highly compensated executive officers other than our principal executive officer who were serving as executive officers at December 31, 2012 as that term is defined under Rule 3b-7 of the Securities Exchange Act of 1934, and ● up to two additional individuals for whom disclosure would have been required but for the fact that the individual was not serving as an executive officer at December 31, 2012. 21 TABLE OF CONTENTS For definitional purposes, these individuals are sometimes referred to as the “named executive officers.” SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation Non-qualified Deferred Compensation Earnings All Other Compensation Total David A. Kriegstein (1) 0 0 0 0 0 0 0 0 0 0 0 0 Dustin Liukkonen (2) 0 0 0 0 0 0 0 0 0 0 0 (1) Mr. Kriegstein was appointed our Chief Executive Officer in May 2012. The compensation information for 2011 and the first four months of 2012 reflects his compensation as Chief Executive Officer of Random Source. We are a party to an employment agreement with Mr. Kriegstein, the terms of which are described later in this section. (2) Mr. Liukkonen has served as our Chief Technology Officer since May 2012. The compensation information for the first four months of 2012 and for 2011 reflects his compensation as an employee of Random Source. Employment agreements and how the executive’s compensation is determined As described below, we have entered into employment agreement with our Chief Executive Officer and Chief Financial Officer which provide the compensation arrangements with these individuals. We have not engaged a compensation consultant or other consultant performing similar functions to advise our company on compensation arrangements for our executive officers and directors. These agreements were approved by our board of directors of which both our Chief Executive Officer and Chief Financial Officer are members. While we believe that the terms of these agreements are fair to our company, as they were not negotiated on an arms length basis there are no assurances that more favorable terms could not be reached with a third party. We are not a party to an employment or similar agreement with Mr. Liukkonen. Mr. Liukkonen’ s compensation can be changed at any time by our Chief Executive Officer. In April 2010 Random Source entered into one year employment agreements with each of Mr. Kriegstein and Mr. Merrick, which were amended in February 2012 to extend the term of these agreements to February 2015. Pursuant to the terms of these employment agreements Random Source pays Messrs. Kriegstein and Merrick an annual salary of $50,000 and $48,000, respectively. They are each to be entitled to bonuses at the discretion of the Random Source board of directors, as well as any benefits which Random Source may offer to its employees. The agreements, which contain an automatic yearly renewal provision, contain customary confidentially and non-compete provisions. Each employee’s employment may be terminated upon his death or disability, and with or without cause. In the event Random Source should terminate the employee’s employment upon his death or disability, the employee is entitled to his base salary for a period of the earlier of six months from the date of termination or the end of the term of the agreement. In the event Random Source should terminate the agreement for cause, as defined in the agreement, or if the employee should resign, he is entitled to payment of his base salary through the date of termination. At Random Source’s option it may terminate the employee’s employment without cause in which event he is entitled to payment of his base salary through the date of termination and for a period of the earlier of six months or the expiration date of the agreement. These employment agreements remain in effect. We expect that these employment agreements will be terminated and new employment agreements will be entered into between Messrs. Kriegstein and Merrick and our company in the future upon substantially similar terms and conditions. 22 TABLE OF CONTENTS Outstanding equity awards at fiscal year-end The following table provides information concerning unexercised options, stock that has not vested and equity incentive plan awards for each named executive officer outstanding as of December 31, 2012: OPTION AWARDS STOCK AWARDS Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights that Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) David A. Kriegstein 0 0 0 0 0 0 0 0 0 Dustin Liukkonen 0 0 0 0 0 0 0 0 0 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. At March 20, 2013 we had 4,320,657 shares of our common stock issued and outstanding. The following table sets forth information regarding the beneficial ownership of our common stock as of March 20, 2013 by: ● each person known by us to be the beneficial owner of more than 5% of our common stock; ● each of our directors; ● each of our named executive officers; and ● our named executive officers, directors and director nominees as a group. Unless otherwise indicated, the business address of each person listed is in care of 3errace, Suite A-8, Fort Lauderdale, FL 33312. The percentages in the table have been calculated on the basis of treating as outstanding for a particular person, all shares of our common stock outstanding on that date and all shares of our common stock issuable to that holder in the event of exercise of outstanding options, warrants, rights or conversion privileges owned by that person at that date which are exercisable within 60 days of that date. Except as otherwise indicated, the persons listed below have sole voting and investment power with respect to all shares of our common stock owned by them, except to the extent that power may be shared with a spouse. 23 TABLE OF CONTENTS Amount and Nature of Beneficial Ownership Name # of Shares % of Class David A. Kriegstein % Jason Merrick % Robert Weitzner % Dustin Liukkonen % All officers and directors as a group (four persons) % Jeremy L. Schneiderman (1) % Seth Schneiderman and Terri Schneiderman, JT (2) % Michelle Fischer (3) % Falcon Partners BVBA (4) % (1) Mr. Schneiderman’s address is 3errace, Aventura, FL 33180. (2) Mr. an Mrs. Schneiderman’s address is 2961 W. Vista Circle, Davie, FL 33328. (3) Ms. Fischer’s address is 2840 W. Vista Circle, Davie, FL 33328. (4) The number of shares owned includes 250,002 shares issuable upon the exercise of warrants with exercise prices ranging from $4.50 to $15.00 per share. Falcon Partners BVBA’s address is Jan Welterslaan 13 2100 Deurne, Antwerp, Belgium. Securities authorized for issuance under equity compensation plans The following table sets forth securities authorized for issuance under any equity compensation plans approved by our shareholders as well as any equity compensation plans not approved by our shareholders as of December 31, 2012. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Plans approved by our shareholders: 0 - 0 Plans not approved by shareholders: Random Source 2010 Equity Compensation Plan $ 24 TABLE OF CONTENTS 2010 Equity Compensation Plan In April 2010, Random Sources’ board of directors and shareholders authorized the 2010 Equity Compensation Plan, which we refer to as the 2010 Plan, initially covering 233,334 shares of common stock. The purpose of the 2010 Plan is to enable us to offer to our employees, officers, directors and consultants, whose past, present and/or potential contributions to our company have been, are or will be important to our success, an opportunity to acquire a proprietary interest in our company. The 2010 Plan is administered by our board of directors. Plan options may either be: ● incentive stock options (ISOs), ● non-qualified options (NSOs), ● awards of our common stock, or ● rights to make direct purchases of our common stock which may be subject to certain restrictions. Any option granted under the 2010 Plan must provide for an exercise price of not less than 100% of the fair market value of the underlying shares on the date of grant, but the exercise price of any ISO granted to an eligible employee owning more than 10% of our outstanding common stock must not be less than 110% of fair market value on the date of the grant. The plan further provides that with respect to ISOs the aggregate fair market value of the common stock underlying the options which are exercisable by any option holder during any calendar year cannot exceed $100,000. The term of each plan option and the manner in which it may be exercised is determined by the board of directors or the compensation committee, provided that no option may be exercisable more than 10 years after the date of its grant and, in the case of an incentive option granted to an eligible employee owning more than 10% of the common stock, no more than five years after the date of the grant. In the event of any stock split of our outstanding common stock, the board of directors in its discretion may elect to maintain the stated amount of shares reserved under the plan without giving effect to such stock split. Subject to the limitation on the aggregate number of shares issuable under the plan, there is no maximum or minimum number of shares as to which a stock grant or plan option may be granted to any person. As part of the reverse merger with Random Source, options granted under this plan are exercisable into shares of our common stock. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. From time to time we enter into transactions with Computer Nerds International, Inc., related party, including: ● we purchase inventories and products for sale from Computer Nerds International, Inc. which totaled approximately $9,473,000 during 2012. Accounts payable to Computer Nerds International, Inc. as of December 31, 2012 was $321,347, ● we sold various products to Computer Nerds International, Inc. which totaled approximately $4,433 2012, and ●on October 25, 2011, we entered into a Distribution Agreement with Computer Nerds International, Inc. whereby we appointed Computer Nerds International, Inc. as a non-exclusive distributor of our products for an initial term ending on December 31, 2012. The term automatically renews for a one year period on each subsequent anniversary date of the effective date and we can terminate this agreement at any time upon notice. Pursuant to the agreement, Computer Nerds International, Inc. agrees to charge us its cost plus a 2% distributor fee. On July 30, 2012, we entered into an amended Distribution Agreement with Computer Nerds International, Inc. to extend the term of the agreement to March 31, 2013 and reduce the distributor fee to 1.5%. We paid approximately $172,000 to Computer Nerds International, Inc. during 2012. 25 TABLE OF CONTENTS From time to time our executive officers and directors provide funds to us for working capital. In October 2011, we issued promissory notes to three of our executive officers and directors in an aggregate amount of $150,000. The notes were due in January 2012 and bore interest at a rate of 18% per annum. Accrued interest as of December 31, 2011, amounted to $6,505. Between January 2012 and February 2012, we satisfied these promissory notes. Director independence None of our directors is considered “independent” within the meaning of meaning of Rule 5605 of the NASDAQ Marketplace Rules. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. The following table shows the fees that were billed for the audit and other services provided by Sherb & Co., LLP and D’Arelli Pruzansky, P.A. for fiscal 2012 and fiscal 2011. Audit Fees $ $ Audit-Related Fees - - Tax Fees All Other Fees - - Total $ $ Audit Fees — This category includes the audit of our annual financial statements, review of financial statements included in our Quarterly Reports on Form 10-Q and services that are normally provided by the independent registered public accounting firm in connection with engagements for those fiscal years. This category also includes advice on audit and accounting matters that arose during, or as a result of, the audit or the review of interim financial statements. Audit-Related Fees — This category consists of assurance and related services by the independent registered public accounting firm that are reasonably related to the performance of the audit or review of our financial statements and are not reported above under “Audit Fees.” The services for the fees disclosed under this category include consultation regarding our correspondence with the Securities and Exchange Commission and other accounting consulting. Tax Fees — This category consists of professional services rendered by our independent registered public accounting firm for tax compliance and tax advice. The services for the fees disclosed under this category include tax return preparation and technical tax advice. All Other Fees — This category consists of fees for other miscellaneous items. Our board of directors has adopted a procedure for pre-approval of all fees charged by our independent registered public accounting firm. Under the procedure, the Board approves the engagement letter with respect to audit, tax and review services. Other fees are subject to pre-approval by the Board, or, in the period between meetings, by a designated member of the Board. Any such approval by the designated member is disclosed to the entire Board at the next meeting. The audit and tax fees paid to the auditors with respect to fiscal 2012 were pre-approved by the entire board of directors. 26 TABLE OF CONTENTS PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. (a)(1) Financial statements. ● Report of Independent Registered Public Accounting Firm ● Balance sheets at December 31, 2012 and 2011 ● Statements of operations for the years ended December 31, 2012 and 2011 ● Statements of cash flows for the years ended December 31, 2012 and 2011 ● Statement of changes in stockholders’ equity at December 31 2012 ● Notes to financial statements (b) Exhibits. No. Description Agreement and Plan of Reorganization dated April 27, 2012 by and between Proguard Acquisition Corp., Proguard Acquisition Subsidiary Corp. and Random Source, Inc. (incorporated by reference to the Current Report on Form 8-K as filed on May 2, 2012). Articles of Incorporation (incorporated by reference to the Registration Statement on Form SB-2, SEC File No. 333-123910, as amended). Bylaws (incorporated by reference to the Registration Statement on Form SB-2, SEC File No. 333-123910, as amended). Articles of Merger by and between Proguard Acquisition Subsidiary Corp. and Random Source, Inc. (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Amendment No. 1 to the Bylaws (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Form of Exchange Warrant (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Form of Exchange Warrant – Placement Agent Warrant (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Form of Placement Agent Warrant (incorporated by reference to the Quarterly Report on Form 10-Q for the period ended June 30, 2012). Stock Repurchase Agreement dated May 7, 2012 by and among Random Source, Inc., Proguard Acquisition Corp. and certain shareholders of Proguard Acquisition Corp. set forth therein (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Form of Purchase Note in the principal amount of $54,000 from Random Source, Inc. to Eugene M. Kennedy, Esq. (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Escrow Agreement dated May 7, 2012 by and among Random Source, Inc., Eugene M. Kennedy, Esq. and the Law Office of Eugene M. Kennedy, P.A. (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Employment Agreement dated April 27, 2010 by and between Random Source, Inc. and David A. Kriegstein, as amended on February 8, 2012 (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Employment Agreement dated April 27, 2010 by and between Random Source, Inc. and Jason Merrick, as amended on February 8, 2012 (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Lease for principal executive offices (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Form of promissory note to Lamfis, Inc. shareholders (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Form of Distributor Agreement between Computer Nerds International, Inc. and Superwarehouse Business Products, Inc. (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Amendment and Termination of Independent Advisory and Consulting Agreement by and between Random Source, Inc. and Mediterranean Securities Group, LLC (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Amended Distributor Agreement dated July 30, 2012 by and between Computer Nerds International, Inc. and Superwarehouse Business Products, Inc.(incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). 27 TABLE OF CONTENTS 2010 Equity Compensation Plan (incorporated by referenced to the Registration Statement on Form S-1, SEC File No. 333-185593). Investor Relations Agreement dated February 26, 2013 by and between Proguard Acquisition Corp. and American Capital Ventures, Inc. * Code Business Conduct and Ethics adopted May 8, 2012 (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Letter from Sherb & Co., LLP dated October 18, 2012 (incorporated by reference to the Current Report on Form 8-K as filed on October 19, 2012). Subsidiaries of the registrant (incorporated by reference to the Current Report on Form 8-K as filed on May 10, 2012). Consent of Sherb & Co. LLP * Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer * Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer * Section 1350 Certification of Chief Executive Officer and Chief Financial Officer* 101.INS XBRL INSTANCE DOCUMENT ** 101.SCH XBRL TAXONOMY EXTENSION SCHEMA ** 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE ** 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE ** 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE ** 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE ** * filed herewith. ** In accordance with Regulation S-T, the XBRL-formatted interactive data files that comprise Exhibit 101 to this report shall be deemed furnished and not filed. 28 TABLE OF CONTENTS SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Proguard Acquisition Corp. March 28, 2013 By: /s/ David A. Kriegstein David A. Kriegstein, Chief Executive Officer By: /s/ Jason Merrick Jason Merrick, Chief Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant in the capacities and on the dates indicated. Name Positions Date /s/ David A. Kriegstein Chief Executive Officer, President, director, principal executive officer March 28, 2013 David A. Kriegstein /s/ Jason Merrick Chief Financial Officer, director, principal financial and accounting officer March 28, 2013 Jason Merrick /s/ Dustin Liukkonen Chief Technology Officer, director March 28, 2013 Dustin Liukkonen /s/ Robert Weitzner Director March 28, 2013 Robert Weitzner 29 PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS PROGUARD ACQUISITION CORP. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS INDEX TO CONSOLIDATED FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 to F-3 CONSOLIDATED BALANCE SHEETS F-4 CONSOLIDATED STATEMENTS OF OPERATIONS F-5 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) F-6 CONSOLIDATED STATEMENTS OF CASH FLOWS F-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
